Citation Nr: 0009138	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple joint pain due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to January 
1968 and from November 1990 to June 1991.  He served in the 
Southwest Asia theater of operations from January 6, 1991 to 
May 14, 1991.  The veteran also has service in the Reserves.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded back to the RO in May 
1998 for further development.


REMAND

The veteran contends, in essence, that he has pain of 
multiple joints due to his service in the Persian Gulf 
region.  After a review of the record, with emphasis placed 
on the evidence obtained subsequent to the May 1998 Board 
remand, the Board finds that this case must be returned to 
the RO for additional evidentiary development.

In the May 1998 remand, the Board requested that the RO 
schedule the veteran for a medical examination in an attempt 
to identify the source of his complaints.  In addition, the 
RO was asked to obtain the veteran's service medical records 
during the period of active duty from November 1990 to June 
1991.

In response to the Board's remand, the veteran was afforded a 
fee basis examination in September 1999.  At that time, the 
veteran complained of swelling, pain and soreness of the 
feet, knees, wrists, fingers and elbows.  Upon physical 
examination, the veteran did not appear in any kind of acute 
distress.  He had very good range of motion of all the small, 
medium, and large sized joints of the upper and lower 
extremities on both sides of the body.  The examiner 
diagnosed the veteran with osteoarthritis manifesting with 
Heberden and Bouchard nodes.  The veteran had crepitus on 
flexion and extension of the knees.  He had good peripheral 
pulses.  The examiner's diagnosis also included elbow pain as 
due to epicondylitis and tendonitis; hand pain due to 
tendonitis and osteoarthritis; knee pain due to anserine 
bursitis and osteoarthritis; 

The examiner suggested that the veteran have some baseline 
rheumatoid profile including CBC, ANA, rheumatoid factor, 
ESR, CPK, aldolase thyroid function test, B12, folate, liver 
profile and uric acid.  In addition, the examiner noted that 
he was unable to demonstrate any convincing evidence of 
inflammatory arthropathy or other inflammatory connective 
tissue disease by history and exam.  The veteran did not have 
any blood tests or x-rays with him at the examination.  

The Board finds that the September 1999 fee basis examination 
was inadequate.  First, pursuant to the May 1998 remand, the 
examiner was to review the veteran's claims file prior to 
conducting the examination.  It does not appear that the 
examiner reviewed the veteran's claims file prior to the 
examination and, as a result, the examiner did not consider 
the results of x-rays taken in May 1995 of the veteran's 
feet, shoulders and elbows.  These x-rays were negative for 
any significant findings.  In addition, the examiner provided 
diagnoses of osteoarthritis, tendonitis, bursitis and 
epicondylitis, but indicated that x-rays and diagnostic tests 
were lacking, and suggested that the veteran undergo such 
tests.  It does not appear that any subsequent x-rays or 
other diagnostic testing was preformed.  As such, a 
subsequent VA examination to include x-rays and other 
relevant diagnostic tests such as a baseline rheumatoid 
profile is necessary in order to fairly decide the merits of 
this claim.  

In the May 1998 remand, the Board also requested that the RO 
obtain the veteran's service medical records.  In response, 
the RO obtained one medical examination and Report of Medical 
History from August 1998.  There is no indication in the 
claims file of whether or not the veteran's service medical 
records for the period of active service during the Gulf War 
were requested.  As such, the RO should attempt to locate, 
and associate with the claims file, the veteran's service 
medical records for the period of active service from 
November 1990 to June 1991.

Accordingly, this case is REMANDED for the following:

1.  The RO should request copies of the 
veteran's service medical records 
pertaining to his active service from 
November 1990 to June 1991 from the 
National Personnel Records Center.  These 
records should be associated with the 
claims file.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's multiple joint pain.  All 
indicated x-rays and laboratory tests 
should be completed.  If possible, the 
report of examination should include a 
specific diagnosis so as to account for 
the veteran's multiple joint pain, but if 
the etiology of the pain is unaccounted 
for, it should be so indicated as an 
undiagnosed illness.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, must be made 
available to the examiner prior to the 
examination.

Following completion of the above, the RO 
should readjudicate the veteran's claim 
for entitlement to service connection for 
multiple joint pain as an undiagnosed 
illness.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




